UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF NORTH CAROLINA
ASHEVILLE DIVISION

NO. 1:18-CR-00092-MR-WCM

UNITED STATES OF AMERICA )
) MOTION FOR DOWNWARD
v. ) VARIANCE AND
) SENTENCING MEMO
JAMES E. MACALPINE, )
Defendant. )

The Defendant, through the undersigned counsel, hereby moves this Honorable
Court for a Downward Variance that will permit the Defendant to avoid an active term of
imprisonment in the Bureau of Prisons and continue his Orthodontic practice, while
making meaningful restitution in this case. In support of this motion, the Defendant
states the following and presents his sentencing memorandum:

A Dr. MacAlpine is a 72-year old practicing orthodontist who has practiced
his specialty in the Asheville, North Carolina area since the mid-1970s. By all accounts,
he is a fantastic orthodontist who provides superior services at prices below the average
for the area, to include complimentary services in hardship instances, all the while giving
back to his local community through coat drives, rewards for local children for good
grades and school performance, etc. While acknowledging his present offense, with
relevant conduct that spans more than 20 years, he has made numerous positive
contributions to his local community, as evidenced in the attached five character letters
submitted with this document as Attachment 1.

a Many will ask how an intelligent grown adult professional, who has
accomplished in life what Dr. MacAlpine has achieved, could possibly find himself in the
situation that we have now. The undersigned submits that Dr. MacAlpine’s current
difficulties are the result of his unhappiness with the tax system, his gullibility and
misguided trust placed in individuals who profited by selling him purported legal

¥

1
Case 1:18-cr-00092-MR-WCM Document 55 Filed 05/28/19 Page 1of 8
documents that supported a base-less, yet apparently valid, challenge to the tax system,
and his becoming “stuck” in a “box canyon with no way out.” Dr. MacAlpine is not
denying that he made numerous poor and voluntary decisions over the years to embrace
and follow the anti-tax rhetoric that he initially adopted in the mid-1990s. He did. The
individuals he listened to, very smooth talking profiteers who used mis-quoted and
misleading “legal precedent” to further their positions, helped him down a path that led
him to refuse to file taxes for a number of years and to resist all efforts to cooperate with
the Internal Revenue Service (IRS) and the collection of arrearages. They did so while
charging him tens of thousands of dollars for the preparation of declarations, statements
of intent, and proposed federal pleadings, all the while assuring him that he was legally
justified in what he was doing and that he was carrying the banner for the movement to
expose the fraudulent federal tax system. They did so without putting themselves in
jeopardy while encouraging him down a path that only increased his liability and
jeopardy. Dr. MacAlpine explained his dilemma best in his email sent to the North
Carolina Dental Board this Spring, attached to his document as Attachment 2.

3. When this Court appointed the undersigned as “standby counsel” for Dr.
MacAlpine in late October, 2018, it was immediately apparent to the undersigned that Dr.
MacAlpine had been and was still being manipulated by persons most readily identified
with the Sovereign Citizens movement. It took more than two months for the
undersigned to challenge, refute, and show Dr. MacAlpine the errors of the legal
gibberish being funneled to him to file in this case and the futility of proceeding towards
a trial and certain protracted incarceration. If only he had retained competent legal
counsel earlier in this process, such that the “light” could have come on at a much earlier
stage. When the “light” came on at the end of December, 2018, it was clear Dr.
MacAlpine understood the misguided path he had chosen and pursued and the situation
he was in. The change was immediate and dramatic. He was no longer listening to his
previous advisors and counselors, no longer asking the undersigned to review proposed

2
Case 1:18-cr-00092-MR-WCM Document 55 Filed 05/28/19 Page 2 of 8
pleadings, and he was focused on admitting his wrongs and starting on the path to making
things right, to the extent he could.

4, In early January, before the start of his scheduled trial, Dr. MacAlpine
asked the undersigned to take over his case and move to the traditional role of defense
counsel and help him set things right. To that end, the undersigned immediately notified
Daniel Bradley, the assigned Assistant United States Attorney (AUSA), of Dr.
MacAlpine’s decision to change counsel’s role and to seek a plea agreement to avoid the
pending trial. This was done while the Government was still scrambling to “activate”
furloughed IRS employees during a period of Government shutdown to arrange their
availability and travel for the pending trial. While late in the trial preparation process, his
decision to seek a plea agreement and avoid a protracted document-heavy trial saved the
Government enormous amounts of further preparation and trial related costs. Later, in
January, a plea agreement was completed and Dr. MacAlpine entered his Guilty plea in
early February, 2019.

a Immediately after his Rule 11 Hearing, Dr. MacAlpine spent a number of
hours meeting with the AUSA and three IRS agents. He answered all the questions he
could in an attempt to clarify issues and questions they had in a further attempt to right
the wrongs he had committed. He also immediately met with the probation department
and completed a full-disclosure listing of all his assets. Finally, he immediately set up a
client fund to begin making payments into, as he could, so that if he receives an active
prison sentence he will be able to partially reimburse some clients whose treatment has
been prepaid but not complete.

6. Since his Rule 11 Hearing, Dr. MacAlpine has made every effort to make
meaningful restitution in this case. He has trimmed his daily living expenses to the bare
necessities (making lifestyle changes and deleting everyday expenses such as a home
phone and internet), while selling small household items in an attempt to raise money for
his client fund. He has also made monthly payments to the IRS through the District

3
Case 1:18-cr-00092-MR-WCM Document 55 Filed 05/28/19 Page 3 of 8
Court in the amounts of $4,000.00 on March 1, 2019, $4,125.00 on April 1, 2019, and
$3,000.00 on May 1, 2019. The latter amount was reduced slightly because of the small
loss of business he suffered in April, 2019 following the broadcast of a television story on
the local news about his guilty plea, which resulted in several prospective clients
withdrawing from his practice. He also presented the AUSA and the IRS with the
opportunity to have his brother purchase his share of the partnership that owns the
building where he practices and a small land-locked parcel of land located adjacent to his
brother’s residence. This opportunity resulted in a check for $175,000.00 being sent to
the IRS on May 8, 2019 as partial restitution.

ds Dr. MacAlpine has reviewed his current client base and identified the
following categories of patients. He has approximately 17 patients who have prepaid
their entire orthodontic fee, but who are not finished with their estimated treatment period
that extends into the future. As of the end of May, 2019, they would be due a refund of
approximately $24,723.00. He has an additional 12 patients who paid for their services
and whose estimated time for treatment has lapsed, but who are still in treatment because
of continued dental needs that have arisen. He estimates that to complete treatment at
another orthodontic office will cost these individuals approximately $8,150.00. For all of
the foregoing clients, for all of his pay-as-they go clients, and for the additional 50-75
clients who have completed treatment but who are in “follow-up” monitoring for one
year after treatment, they will have to transfer to a new orthodontic practice if Dr.
MacAlpine’s practice closes, which will mean they will incur a transfer fee imposed by
the new orthodontic practice and they will be subject to the higher fees such practices
charge. By the end of June, 2019, Dr. MacAlpine hopes to have accumulated almost
$30,000.00 in his client fund to be able to make partial restitution to the foregoing clients
in the event his practice must close. Should his practice not need to close, the monies in

the client fund could be put forth towards restitution.

4
Case 1:18-cr-00092-MR-WCM Document 55 Filed 05/28/19 Page 4 of 8
8. While the Guidelines in this case call for an active prison sentence, even if
all of our objections were sustained, a weighing of the costs and benefits of incarceration
versus a Court-fashioned probationary sentence (that includes community or home
confinement, yet still allows Dr. MacAlpine to continue his practice) favors the latter.
Should the Court impose an active prison term:

a. Dr. MacAlpine’s orthodontic practice will close and the building
he rents for his practice could potentially lapse into non-use/disrepair;

b. Dr. MacAlpine’s dental license will be lost and he will most likely
be unable to reinitiate a dental practice. As a felon without a dental license, future
employment opportunities will be greatly reduced, which will affect his ability to make
future restitution payments;

e Dr. MacAlpine’s house will go into foreclosure and the amount of
potential restitution generated by its sale will be diminished, if not extinguished;

d. Dr. MacAlpine’s two employees will be out of a job with the
resulting financial hardships. One of his employees has had major surgery that causes
her to frequently miss work or to have to leave work early, which will make getting
another job more difficult. That employee also is a care-giver for her grand-daughter,
which requires her to have a flexible work environment to address those needs. The other
employee suffers from migraines and occasional forced bed rest to address the issue.
Society will suffer from potentially having two less productive people working and
paying taxes on their earnings. Should they need to go on unemployment, an additional
cost to society is incurred;

é Clients of Dr. MacAlpine will suffer financial hardships to the
extent they are not fully reimbursed for prepaid treatment or they incur transfer and
higher treatment fees at new orthodontic practices. Some of those clients may not be able
to afford the transfer and higher fees, which may cause them to forego or delay their
needed treatment; and

5
Case 1:18-cr-00092-MR-WCM Document 55 Filed 05/28/19 Page 5of 8
f. The Asheville area will lose one of the few orthodontists who
practices a non-extraction based approach to treatment. This approach results in longer
treatment times but a better, holistic approach to dentistry. His patients have consistently
thanked Dr. MacAlpine and his staff for an approach that avoided unnecessary tooth
extraction advocated by prior potential providers.

Should the Court grant a Downward Variance and fashion an appropriate probationary
sentence that allows for Dr. MacAlpine to continue his dental practice:

a. All of the foregoing adverse outcomes of a prison sentence are
avoided, but Dr. MacAlpine still suffers the punishment aspect of community or home
detention, with its restrictions on his liberty;

b. Dr. MacAlpine will be able to continue his practice and can
reasonably be able to make meaningful monthly restitution payments to the IRS;

c. Dr. MacAlpines’ two employees will be able to continue working
for him and earning and paying taxes, without the need to resort to going on
unemployment;

d. Dr. MacAlpine’s patients can continue with treatment at his
practice without losing prepaid services or having to incur additional expenses finding
treatment elsewhere; and

e. Dr. MacAlpine’s home won’t need to go into foreclosure and its
future sale should be at a more fair-market-priced amount allowing for maximum
payment of restitution to the IRS;

Dr. MacAlpine is willing and desires to keep doing that which he loves, practicing
orthodontic dentistry, to continue making restitution payments as part of his desire to
right the wrongs he has committed. This is a strong mitigating factor when most men his
age are well into full retirement. The undersigned submits that specific deterrence going
forward is not needed in Dr. MacAlpine’s case—he gets that what he did was wrong and
his demonstrated efforts since his plea show he needs not be deterred going forward.

6
Case 1:18-cr-00092-MR-WCM Document 55 Filed 05/28/19 Page 6 of 8
While an argument for general deterrence still exists, the costs to society mitigate against
it on the specific facts of this case.

9, Concerning the restitution amount in this case, it should be noted that the
actual amount of loss to the Government through all of the years of non-payment of taxes
is closer to the $1,500,000.00 amount and not the high-end of the applicable Guideline
range of $3,500,000.00. While it is true that this Court imposed in 2014 an initial
Judgment against Dr. MacAlpine for $1,962,354.11 (for the tax years between 1999 and
2006), that amount is based upon his failure to properly document his claimed expenses
and the IRS’ denial of all such claims in his taxes. This, even though the IRS had
evidence in its possession of payment of most of those expenses, such as the employee
costs, which resulted in inflated taxable income and resulting percentage higher penalties
and interest. It is true that the Judgment is a problem of Dr. MacAlpine’s own making, in
that he chose to inappropriately resist and attack the Judgment, and it became fixed as a
result of his chosen path of action. Nevertheless, in all fairness, the Court should
consider that had his proper deductions not been denied, the actual amount of monies
owed at the time of the Judgment would have been approximately one third of the
Judgment amount. When one then adds to the actual amount of monies owed for the
1999 to 2006 time frame the amount of taxes owed from 2009 through 2017, one arrives
at a figure closer to the $1,500,000.00 amount at the low-end of the current Guideline
range.

10. For the foregoing reasons, Dr. MacAlpine urges the Court to not impose
an active prison term. Should the Court nevertheless choose to impose an active prison
sentence, the undersigned urges the Court to allow Dr. MacAlpine a period of up to 45
days from the date of sentencing for him to self-report to the Bureau of Prisons so that he
may complete as much treatment for current clients as possible, shut down his
orthodontic practice in the most orderly fashion, and otherwise tie up loose ends before
beginning any period of incarceration. The undersigned discussed this request with the

Case 1:18-cr-00092-MR-WCM Document 55 Filed 05/28/19 Page 7 of 8
AUSA and the Government did not have an objection to allowing Dr. MacAlpine to self
report.

WHEREFORE, the Defendant, through undersigned counsel moves this Court for
a Downward Variance that allows Dr. MacAlpine to be placed on probation with some

form of community or home detention while avoiding an active prison sentence.
Respectfully submitted, this the 28" day of May, 2019.

NUNLEY & ASSOCIATES, P.L.L.C.

VA Mui

Robert E. Nunley

Defense Counsel

P.O: Box 111

Green Mountain, NC 28740
(919) 616-8545

North Carolina Bar # 25905
marinejudge@gmail.com

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that a copy of the foregoing was served via CM/ECF upon:

Daniel V. Bradley

Assistant United States Attorney for the Western District of North Carolina
United States Attorney’s Office

Federal Courthouse

100 Otis Street

Asheville, NC 28801

Additionally, a copy of the foregoing was served on the Defendant via email this date and
a copy will be hand-delivered to the Defendant tomorrow morning.

Respectfully submitted, this the 28" day of May, 2019.

Lbet Die a

Robert E. Nunley
Defense Counsel

8
Case 1:18-cr-00092-MR-WCM Document 55 Filed 05/28/19 Page 8 of 8
